EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Applicant’s amendment and remarks filed on 4/18/2022 are acknowledged. Claims 1, 4-7, 9-10, and 12-13 are amended.  Claim 14 is cancelled.  Claims 1-13 and 15-28 are pending.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-28, directed to inventions non-elected without traverse.  Accordingly, claims 17-28 have been cancelled.

Information Disclosure Statement
	The information disclosure statement filed on 4/15/2022 has been considered.  A signed copy is enclosed.

Claim Objections Withdrawn
The objection to claims 12 and 14 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Withdrawn
The rejection of claims 5-7, 9-10, and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-2, 4-11, 13, and 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Prakash et al (US Patent Application Publication 2007/0134391) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-11, 13, and 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al (US Patent Application Publication 2016/0271188) is withdrawn in light of applicant’s amendment thereto.

Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In the claims:
Claims 17-28 were cancelled.

Conclusion
Claims 1-13 and 15-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645